Citation Nr: 1512914	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for tendinosis of the right ankle with degenerative changes.

2.  Entitlement to an initial compensable rating for lumbosacral strain and scoliosis with degenerative changes.

3.  Entitlement to an initial compensable rating for cervical spine strain.

4.  Entitlement to an initial compensable rating for bursitis and tendinosis of the right shoulder.

5.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the left knee.

6.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the right knee.


7.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to initial compensable rating for bilateral macular degeneration and diplopia.

10.  Entitlement to service connection for bilateral chronic myogenic temporomandibular joint disorder.

11.  Entitlement to service connection for bruxism habit with loss of occlusal tooth structure, to include as secondary to the bilateral chronic myogenic temporomandibular joint disorder, PTSD, and residuals of TBI.

12.  Entitlement to service connection for a right big toe disorder.

13.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011. 

This matter comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The VA RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's claims file.

The June 2011 rating decision reflects that the RO granted degenerative changes of the right ankle as part of the grant of service connection for tendinosis of the right ankle.  

In a September 2011 statement, the Veteran raised the issue of entitlement to a 100 percent disability, that is, entitlement to TDIU. Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claims for higher ratings for the various disabilities on appeal. Therefore, the Board has taken jurisdiction of this issue and it has been listed on the title page accordingly.

The RO adjudicated a claim of entitlement to service connection for temporomandibular joint disorder of the right jaw.  A May 2004 VA dental examination revealed diagnoses of bilateral chronic myogenic temporomandibular joint disorder and bruxism habit with loss of occlusal tooth structure.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the temporomandibular joint disorder of the left jaw and bruxism habit with loss of occlusal tooth structure as part of the issue on appeal.  

The May 2004 VA examination report has not been considered by the RO because the RO was under the mistaken impression that the Veteran did not report for that examination.  The Veteran is not prejudiced by the Board's consideration of this evidence in the first instance because the Board will be granting service connection for bilateral chronic myogenic temporomandibular joint disorder.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will be considering the claim of entitlement to service connection for bruxism habit with loss of occlusal tooth structure not only on a direct basis but also as secondary to the bilateral chronic myogenic temporomandibular joint disorder, PTSD, and residuals of TBI.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for bruxism habit with loss of occlusal tooth structure and a right big toe disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for July and December 2013 VA examinations scheduled as to the issues of entitlement to initial increased ratings for tendinosis of the right ankle with degenerative changes, chondromalacia patella and tendinosis of the left knee, chondromalacia patella and tendinosis of the right knee, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain, PTSD, residuals of a TBI, and bilateral macular degeneration and diplopia.

2.  The weight of evidence indicates that since November 3, 2010, tendinosis of the right ankle with degenerative changes has not been manifested by moderate limitation of motion of the right ankle.

3.  The evidence is in equipoise as to whether since November 3, 2010, there is painful motion in the right ankle due to degenerative changes.

4.  The weight of evidence shows that since November 3, 2010, the Veteran has had lumbar scoliosis, which is an abnormal spinal contour that can result from muscle spasm or guarding.

5.  The weight of evidence shows that since November 3, 2010, the cervical spine strain has been manifested by cervical reversed lordosis due to muscle spasm.

6.  The weight of evidence indicates that since November 3, 2010, bursitis and tendinosis of the right shoulder have not been manifested by limitation of motion of the right shoulder to the shoulder level.

7.  The weight of evidence reveals that since November 3, 2010, chondromalacia patella and tendinosis of the left knee have not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

8.  The weight of evidence reveals that since November 3, 2010, chondromalacia patella and tendinosis of the left knee have not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

9.  The weight of evidence reveals that there are not three or more subjective symptoms that interfere with work; instrumental activities of daily living; or work, family, or other close relationships.

10.  The weight of evidence reveals that since November 3, 2010, PTSD has not been productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

11.  The weight of the evidence shows that since November 3, 2010, the bilateral macular degeneration and diplopia have been manifested by no incapacitating episodes, no worse than 20/30 corrected vision in either eye, diplopia at 60 degrees in both lateral quadrants in both eyes, average remaining concentric concentration of 53 degrees in the left eye, and average remaining concentric concentration of 55 degrees in the right eye.

12.  The weight of evidence shows that the currently diagnosed bilateral chronic myogenic temporomandibular joint disorder is related to an in-service traumatic brain injury from a motor vehicle accident in 2004


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, since November 3, 2010, tendinosis of the right ankle with degenerative changes have meet the criteria for a 10 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2014).

2.  Since November 3, 2010, lumbosacral strain and scoliosis with degenerative changes have met the criteria for a 20 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2014). 

3.  Since November 3, 2010, cervical spine strain has met the criteria for a 20 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237.

4.  Since November 3, 2010, bursitis and tendinosis of the right shoulder have not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2014).

5.  Since November 3, 2010, the service-connected chondromalacia patella and tendinosis of the left knee have not met the criteria for an initial compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

6.  Since November 3, 2010, the service-connected chondromalacia patella and tendinosis of the left knee have not met the criteria for an initial compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

8.  Since November 3, 2010, the service-connected residuals of TBI have not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.14, 4.25, 4.124a, Diagnostic Code 8045 (2014).

9.  Since November 3, 2010, the service-connected PTSD has not met the criteria for an initial rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.655, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

10.  Since November 3, 2010, the service-connected bilateral macular degeneration and diplopia have met the criteria for a 10 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.303, 3.321, 3.655, 4.3, 4.7, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Code 6006-6068 (2014).

11.  Bilateral chronic myogenic temporomandibular joint disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) for increased rating claims

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  That said, VA provided the appellant in December 2010 and July and November 2013 correspondence of the scheduling of VA examinations.  The Board notes that VA did not provide the claimant VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claims for higher initial ratings; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.  Nonetheless, the Board will be finding that the Veteran failed, without good cause, to report for July and December 2013 VA examinations regarding his initial increased rating claims and that therefore these claims must be decided on the evidence of record.  Put another way, there is no further duty to notify as to these claims.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records.  

38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection, these claims are original compensation claims.  Therefore, if the Board finds that the appellant failed to report for an examination without good cause, the claim shall be rated on the evidence of record and there is no further duty to assist.

In July 2012, the Veteran failed to report for VA examinations scheduled as to the issues of entitlement to initial increased ratings for tendinosis of the right ankle, chondromalacia patella and tendinosis of the left knee, chondromalacia patella and tendinosis of the right knee, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain, PTSD, residuals of a TBI, and bilateral macular degeneration and diplopia.  In July 2012, the Veteran sent an e-mail to the VA medical center where he was supposed to have his examinations and reported that he had been homeless and had no land telephone line.  In a November 2012 VA Form 9, the claimant stated that he was unable to attend all of the VA examinations due to multiple family hardships.  The Board finds that the appellant presented good cause for failing to report for the July 2012 VA examinations.

In June 2013, the representative requested that the Veteran be scheduled for new examinations because he had had family emergencies and had been homeless.

In June 2013, the Veteran was scheduled for VA examinations as to the issues of entitlement to initial increased ratings for the disabilities on appeal.  Those examinations, however, were cancelled by VA because the appellant no  longer lived in the state where the examinations were to be conducted.

In July 2013, the VA RO in St. Petersburg, Florida, informed the Veteran in a letter sent to his then-current address of record that he would be scheduled for VA examinations.  The RO stated under the heading "If You Can't Keep the Appointment", that "[i]f you can't keep the appointment, contact the medical facility as soon as you receive the appointment notice" and that "[i]f you wish to re-scheduled, they will do their best to accommodate your schedule."  The RO informed the appellant under the heading "If You Don't Report for the Examination", that "[w]ithout the examination, we may have to deny your claim, or you might be paid less than you otherwise would."  The RO also provided examples of good cause for failure to report: "illness or hospitalization of the claimant, death of a family member, etc."  See the July 9, 2013, letter, page 1 (emphasis as in the original letter).  

In July 2013, the Veteran was scheduled for VA examinations at a VA medical center in the state where he currently resides issues of entitlement to initial increased ratings for tendinosis of the right ankle, chondromalacia patella and tendinosis of the left knee, chondromalacia patella and tendinosis of the right knee, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain, PTSD, residuals of a TBI, and bilateral macular degeneration and diplopia.  The VA medical center had his then-current address of record on file.  He failed to report for the July 2013 VA examinations.  Unlike in July 2012, the claimant did not provide an explanation for his failure to report for the July 2013 VA examinations.

In November 2013, the representative argued that the Veteran should be scheduled again for current VA examinations since his last VA examinations were almost three years ago.  Like the claimant, the representative did not provide an explanation for the Veteran's failure to report for the July 2013 VA examinations.
 
In November 2013, the VA RO in St. Petersburg, Florida, informed the Veteran in a letter sent to his then-current address of record that he would be scheduled for VA examinations.  The RO stated under the heading "If You Can't Keep the Appointment", that "[i]f you can't keep the appointment, contact the medical facility as soon as you receive the appointment notice" and that "[i]f you wish to re-scheduled, they will do their best to accommodate your schedule."  The RO informed the appellant under the heading "If You Don't Report for the Examination", that "[w]ithout the examination, we may have to deny your claim, or you might be paid less than you otherwise would."  The RO also provided examples of good cause for failure to report: "illness or hospitalization of the claimant, death of a family member, etc."  See the November 27, 2013, letter, page 1 (emphasis as in the original letter).

In December 2013, the Veteran was scheduled for VA examinations at a VA medical center in the state where he currently resides issues of entitlement to initial increased ratings for tendinosis of the right ankle, chondromalacia patella and tendinosis of the left knee, chondromalacia patella and tendinosis of the right knee, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain, PTSD, residuals of a TBI, and bilateral macular degeneration and diplopia.  The VA medical center had his then-current address of record on file.  He failed to report for the December 2013 VA examinations.  Unlike in July 2012, the claimant did not provide an explanation for his failure to report for the December 2013 VA examinations.  

In an August 2014 informal hearing presentation, the representative argued that the Veteran failed to report for the July and December 2013 VA examinations because he has been incarcerated since June 2013.  

The Veteran was incarcerated starting in June 2013 in a county detention center in the state where he no longer resides.  The appellant, however, was only incarcerated at that facility for 13 days and was released in mid-June 2013, well before he was contacted by the RO and scheduled for VA examinations in July and December 2013.  To be sure, the claimant was again incarcerated in a county jail in the state where he currently resides starting in March 2014.  Based on an August 2014 statement from the appellant to his congressman, it does not appear that he is currently incarcerated because he gave an address for an apartment.  In any event, there is no evidence that the claimant was incarcerated at a facility in either state where he has resided at the time of the scheduled VA examinations in July and December 2013.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United States Court of Appeals for Veterans Claims (the Court) pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good cause" (see 38 C.F.R. § 3.655) for failing to report for a scheduled examination.  In this case, the Board concludes that neither the Veteran nor his representative has presented adequate reason or good cause for his failure to report for VA examinations scheduled in July and December 2013 in conjunction with his claims for initial increased ratings for the disabilities on appeal

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, VA examinations were indeed necessary to grant the benefits sought by the veteran, namely initial increased ratings for his service-connected disabilities because contemporary examinations were necessary, as argued by the representative in November 2013, due to the fact that the last examinations addressing these disabilities were conducted in January and February 2011.    

In sum, the Veteran failed, without good cause, to report for July and December 2013 VA examinations scheduled as to the issues of entitlement to initial increased ratings for tendinosis of the right ankle, chondromalacia patella and tendinosis of the left knee, chondromalacia patella and tendinosis of the right knee, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes,  cervical spine strain, PTSD, residuals of a TBI, and bilateral macular degeneration and diplopia.  Therefore, the claims shall be adjudicated on the evidence of record and there is no further duty to assist.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Analysis

Tendinosis of the right ankle with degenerative changes

In the June 2011 rating decision, the RO in Reno, Nevada, granted service connection for tendinosis of the right ankle with degenerative changes and assigned a zero percent disability rating effective November 3, 2010, under Diagnostic Code 5271-5010.

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

Normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

October 2010 in-service X-rays of the right ankle did not reveal arthritis.  A November 2010 in-service magnetic resonating imaging (MRI) scan of the right ankle showed suspected mild degenerative changes along the tibiotalar junction as well as the posterior subtalar joint.  The MRI scan also revealed mild degenerative changes at the talonavicular junction.  The impression from the MRI scan was early degenerative changes.  The Board places greater weight on the results of the MRI scan due to its specificity than on the results of the X-rays and finds that for rating purposes there is sufficient evidence of arthritis to be considered analogous to X-ray evidence of arthritis.

At the February 2011 VA examination, the range of motion in the right ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Thus, the Veteran had full range of motion in the right ankle at the February 2011 VA examination.  

VA treatment records reflect that the right ankle disability had worsened in March 2011, that the Veteran underwent right ankle surgery in March 2011 and that in April 2011 he had neuritis in the dorsal aspect of the foot.  A July 2011 statement from a VA nurse notes that the appellant continues to have chronic right ankle pain.  VA treatment records, however, do not reveal any range-of-motion testing for the right ankle after the February 2011 VA examination or any evidence linking the neuritis to the tendinosis.  As noted above, the appellant failed to report for VA examinations in 2013 regarding his right ankle disability.  Therefore, a separate rating for a neurological disorder is not warranted and a compensable rating based on any post-operative limitation of motion is not warranted.  

In short, the weight of evidence shows that since November 3, 2010, the tendinosis has not been manifested by moderate limitation of motion of the right ankle.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran complained of swelling, giving way, pian, and weakness in his right ankle as well as severe flare-ups every two to three weeks resulting in a 70 to 80 percent effect on limitation of motion or other functional impairment.  The Board finds that the appellant is competent to report this symptomatology, and the Board finds him credible especially since his reporting is supported by the July 2011 statement from a VA nurse noting that he had chronic right ankle pain.  The February 2011 VA examination, however, revealed that there was no ankle instability, tendon abnormality, or angulation.  There was no objective evidence of pain on motion on initial testing or after three repetitions of range-of-motion testing.  The examiner indicated that the physical examination was negative for DeLuca factors.  Given the Veteran's complaints of pain and medical evidence supporting that assertion, the evidence is in equipoise as to whether there is painful motion in the right ankle due to degenerative changes.  The appellant's complaints and the July 2011 statement from a VA nurse are sufficient to warrant a 10 percent rating for the right ankle tendinosis with degenerative changes pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.59.  That said, based on the medical findings from the February 2011 VA examination, the appellant's complaints and the July 2011 statement of the VA nurse are insufficient to warrant a rating in excess of 10 percent for the right ankle disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tendinosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - complaints of pain with no limited motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the February 2011 VA examiner stated that the right ankle disability had no significant effects on his then usual occupation, a director of security at a rental-car office.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lumbosacral strain and scoliosis with degenerative changes

Cervical spine strain

In the June 2011 rating decision, the RO in Reno, Nevada, granted service connection for lumbosacral strain and scoliosis with degenerative changes and assigned a zero percent disability ratings effective November 3, 2010, under Diagnostic Code 5237 (lumbosacral or cervical strain).  The RO also granted service connection for cervical strain and assigned a zero percent disability rating effective November 3, 2010, under Diagnostic Code 5237.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine, when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.
 
A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when forward flexion of the cervical spine is greater than is greater than 30 degrees but not greater than 40 degrees; when a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when a combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when a vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Lumbosacral strain and scoliosis with degenerative changes

The February 2011 VA examination report shows that forward flexion of the thoracolumbar spine was 90 degrees.  He had the following range of motion in the thoracolumbar spine:  forward flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 240 degrees.  There was no spasm or guarding bilaterally.  

Although the e examiner stated that any muscle spasm, localized tenderness, or guarding is not severe enough to be responsible for abnormal gait or abnormal spinal contour and even though no spasm or guarding was found on examination, the Veteran is already service-connected for scoliosis.  The mere presence of service-connected scoliosis is contemplated in the criteria for a 20 percent disability rating.  Thus, the weight of evidence shows that since November 3, 2010, the Veteran has had lumbar scoliosis, which is an abnormal spinal contour that can result from muscle spasm or guarding.

As for a rating in excess of 20 percent, at the February 2011 VA examination forward flexion of the thoracolumbar spine was 90 degrees or normal and thus well below being limited to 30 degrees of less.  While a VA nurse reported in a July 2011 statement that the Veteran had chronic back pain, VA treatment records, however, do not reveal any range-of-motion testing for the lumbar spine.

The February 2011 VA examiner did not diagnosis intervertebral disc syndrome, nor do VA treatment records show that diagnosis.  Moreover, the examiner stated that there were no incapacitating episodes of spinal disease.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

The Veteran reported to the February 2011 VA examiner that he had numbness, paresthesias, leg or foot weakness, and sharp, shooting, aching pain radiating down his legs.  He also denied any urinary or bowel symptomatology as well as any erectile dysfunction.  He is competent to report these symptoms and the Board finds him credible especially since he is denying the existence of some symptomatology that would favorable to his claim.  The February 2011 VA examination, however, revealed no neurological abnormalities.  Reflexes in the lower extremities were normal (2+) bilaterally.  The sensory exams for vibration, position sense, pain or pinprick, and light touch were all normal.  The sensory exam revealed no dysesthesias.  Motor exam of the hips, knees, and ankles, and great toes showed active movement against full resistance bilaterally.  The muscle tone in the lower extremities was normal, and there was no muscle atrophy in the lower extremities.  Moreover, a July 2010 VA treatment record shows that sensation was intact to light tough and that the manual muscle test was 5/5 in the bilateral lower extremities.  Consequently, the weight of evidence does not show neurological impairment associated with the lumbar spine disability and a separate rating for an associated objective neurologic abnormality is not warranted.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran complained of fatigue, pain, stiffness, and weakness as well as severe flare-ups weekly resulting in a 95 percent effect on limitation of motion or other functional impairment.  The Board finds that the appellant is competent to report this symptomatology, and the Board finds him credible especially since his reporting is supported by a July 2011 statement from a VA nurse noting that he had chronic back pain.  There was no objective evidence of pain on motion on initial testing or after three repetitions of range-of-motion testing.  The examiner indicated that the physical examination was negative for DeLuca factors.  The Board gives greater weight to the negative findings on the VA examination than on the Veteran's reporting of symptomatology because these findings were made by a medical professional.  The Board places greater weight on the negative findings on the VA examination than the noting of back pain by a VA nurse because the appellant underwent repetitive range-of-motion testing at the VA examination.  The appellant's complaints are insufficient to warrant a rating in excess of 20 percent for the lumbar spine disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - scoliosis with complaints of pain but no limitation of motion or painful motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the February 2011 VA examiner stated that the lumbar spine disability had no effect on his then usual occupation, a director of security at a rental-car office.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Cervical spine strain

The February 2011 VA examination report shows that forward flexion of the cervical spine was 45 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 45 degrees, extension was to 45 degrees, lateral flexion was to 45 degrees bilaterally, and rotation was to 80 degrees bilaterally.  The combined range of thoracolumbar motion was 340 degrees.  There was no spasm or guarding bilaterally.  

Although the e examiner stated that any muscle spasm, localized tenderness, or guarding is not severe enough to be responsible for abnormal gait or abnormal spinal contour and even though no spasm or guarding was found on examination, a June 2010 in-service MRI scan of the cervical spine revealed a reversed lordosis.  June 2012 in-service X-rays of the cervical spine showed a straightening of the lordosis that may represent muscle spasm.  The mere presence of in-service reversed lordosis is contemplated in the criteria for a 20 percent disability rating.  Moreover, there is medical evidence indicating that it may be the result of muscle spasm.  Thus, the weight of evidence shows that since November 3, 2010, the cervical spine strain has been manifested by cervical reversed lordosis due to muscle spasm..

As for a rating in excess of 20 percent, at the February 2011 VA examination forward flexion of the cervical spine was 45 degrees or normal and thus well below being limited to 15 degrees of less.  While a VA nurse reported in a July 2011 statement that the Veteran had chronic neck pain, VA treatment records, however, do not reveal any range-of-motion testing for the cervical spine.

The February 2011 VA examiner did not diagnosis intervertebral disc syndrome, nor do VA treatment records show that diagnosis.  Moreover, the examiner stated that there were no incapacitating episodes of spinal disease.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

The Veteran reported to the February 2011 VA examiner that he had numbness, paresthesias, leg or foot weakness, and sharp, shooting, aching pain.  He is competent to report these symptoms and the Board finds him credible especially since his reporting of pain is supported by the July 2011 statement from a VA nurse.  The February 2011 VA examination, however, revealed no neurological abnormalities.  Reflexes in the upper extremities were normal (2+) bilaterally.  The sensory exams for vibration, position sense, pain or pinprick, and light touch were all normal.  The sensory exam revealed no dysesthesias.  Motor exam of the elbows, wrists, fingers, and thumbs showed active movement against full resistance bilaterally.  The muscle tone in the upper extremities was normal, and there was no muscle atrophy in the upper extremities.  Consequently, the weight of evidence does not show neurological impairment associated with the cervical spine disability and a separate rating for an associated objective neurologic abnormality is not warranted.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran complained of fatigue, pain, stiffness, and weakness as well as severe flare-ups weekly resulting in a 95 percent effect on limitation of motion or other functional impairment.  The Board finds that the appellant is competent to report this symptomatology, and the Board finds him credible especially since his reporting is supported by a July 2011 statement from a VA nurse noting that he had chronic neck pain.  There was no objective evidence of pain on motion on initial testing or after three repetitions of range-of-motion testing.  The examiner indicated that the physical examination was negative for DeLuca factors.  The Board gives greater weight to the negative findings on the VA examination than on the Veteran's reporting of symptomatology because these findings were made by a medical professional.  The Board places greater weight on the negative findings on the VA examination than the noting of back pain by a VA nurse because the appellant underwent repetitive range-of-motion testing at the VA examination.  The appellant's complaints are insufficient to warrant a rating in excess of 20 percent for the cervical spine disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - cervical strain and reversed lordosis with complaints of pain but no limitation of motion or painful motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the February 2011 VA examiner stated that the cervical spine disability had no effect on his then usual occupation, a director of security at a rental-car office.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Bursitis and tendinosis of the right shoulder

In the June 2011 rating decision, the RO in Reno, Nevada, granted service connection for tendinosis and bursitis of the right shoulder and assigned a zero percent disability ratings effective November 3, 2010, under Diagnostic Code 5099-5024 (tenosynovitis).

Although the RO rated the tendinosis and bursitis under Diagnostic Code 5024, the Board finds that the tendinosis and bursitis are more appropriately rated under Diagnostic Code 5019 (bursitis) and the diagnostic codes pertaining to the shoulder because there is no medical evidence of tenosynovitis and there is medical evidence of bursitis.

Bursitis will be rated based on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The provisions pertaining to assigning at least a 10 percent rating for arthritis of two or more major joints involving no limitation of motion do not apply to bursitis rated under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2014).  In any event, the bursitis only pertains to one major joint, the right shoulder, and not two or more major joints.  See 38 C.F.R. § 4.45(f) (2014).

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side or limitation of motion of the major arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

The February 2011 VA examination and the May 2010 magnetic resonating imaging (MRI) scan of the right shoulder showed no ankylosis of the right shoulder or any impairment of the humerus, clavicle, or scapula.  The Veteran denied any episodes of dislocation or subluxation, and physical examination revealed no recurrent shoulder dislocations.  Therefore, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) are not applicable.  The Board will rate the bursitis and tendinosis based on limitation of motion.

The February 2011 VA examination reflects that the Veteran is right-handed.

At the February 2011 VA examination, the range of motion in the right shoulder was forward flexion to 180 degrees, abduction to 45 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Thus, the Veteran had full range of motion in the right shoulder at the February 2011 VA examination.  While a July 2011 statement from a VA nurse shows that the appellant continues to have chronic shoulder pain, VA treatment records show no range-of- motion testing for the right shoulder after the February 2011 VA examination.  The weight of evidence indicates that since November 3, 2010, bursitis and tendinosis of the right shoulder have not been manifested by limitation of motion of the right shoulder to the shoulder level.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran complained of pain, stiffness, and weakness as well as moderate flare-ups weekly resulting in a 50 percent effect on limitation of motion or other functional impairment.  The Board finds that the appellant is competent to report this symptomatology, and the Board finds him credible especially since his reporting is supported by a July 2011 statement from a VA nurse noting that he had chronic shoulder pain.  The February 2011 VA examination, however, revealed a normal right shoulder.  There was no objective evidence of pain on motion on initial testing or after three repetitions of range of motion testing.  The examiner indicated that the physical examination was negative for DeLuca factors.  The Board gives greater weight to the negative findings on the VA examination than on the Veteran's reporting of symptomatology because these findings were made by a medical professional.  The Board places greater weight on the negative findings on the VA examination than the noting of shoulder pain by a VA nurse because the appellant underwent repetitive range of motion testing at the VA examination.  The appellant's complaints are insufficient to warrant a compensable rating for the right shoulder disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - complaints of pain with no limitation of motion or painful motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the February 2011 VA examiner stated that the right shoulder disability had no significant effects on his then usual occupation, a director of security at a rental-car office.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As for the bursitis and tendinosis of the right shoulder, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a compensable rating at any time since November 3, 2010, is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Bilateral chondromalacia patella and tendinosis of the knees

In the June 2011 rating decision, the RO in Reno, Nevada, granted service connection for bilateral chondromalacia patella and tendinosis of the knees and assigned two zero percent disability ratings effective November 3, 2010, under Diagnostic Code 5257.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Ankylosis is not shown in this case given that the Veteran is able to move both of knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

In-service X-rays taken in June 2010 revealed that the knees were normal.  Therefore, consideration under Diagnostic Codes 5010 and 5003 is not warranted.

At a February 2011 VA examination, the Veteran denied any symptoms of giving way or locking episodes.  He did complain of pain.  The Board finds that the appellant is competent to report this lack of symptomatology and the complaint of pain, and the Board finds him credible since much of this reporting is a statement against self-interest.  In a November 2010 statement, a VA nurse noted that the appellant had bilateral knee pain and fluid in the knee joints.  While the Veteran complained of pain and there is medical evidence of fluid in the knee joints, the February 2011 VA examination revealed no meniscus abnormality in either knee.  In a July 2011 statement, that VA nurse again reported that the claimant had chronic knee pain.  There are, however, no physical examinations after the February 2011 VA examination showing a meniscus injury manifested by pain.  The Board places greater weight on a physical examination addressing meniscus abnormalities than on lay and medical evidence of symptomatology.  Therefore, consideration under Diagnostic Codes 5258, and 5259 is not warranted and a separate rating cannot be granted pursuant to those diagnostic codes.

Turning to range of motion, at the February 2011 VA examination, the range of motion in both knees was flexion to 140 degrees and extension to zero degrees.  VA treatment records show no range of motion testing for the knees after the February 2011 VA examination.  Therefore, a compensable rating under Diagnostic Code 5260 (leg limitation of flexion) or Diagnostic Code 5261 (leg limitation of extension) is not warranted for either knee.  

The Board has considered the Veteran's complaints of pain and moderate flare-ups of joint disease on a weekly basis, which he described as having a 50 percent impairment on limitation of motion or other functional impairment.  The appellant is competent to report the severity of flare-ups and the Board finds him credible.  The February 2011 VA examination revealed no objective pain with active motion in either knee.  The examiner stated that there was objective evidence of pain following repetitive motion and that the physical examination was negative for DeLuca factors.  The Board gives greater weight to the negative findings on the VA examination than on the Veteran's reporting of symptomatology because these findings were made by a medical professional.  The Board places greater weight on the negative findings on the VA examination than the noting of bilateral knee pain by a VA nurse in July 2011 because the appellant underwent repetitive range of motion testing at the VA examination.  The appellant's complaints are insufficient to warrant a compensable rating for the disability of either knee pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As for lateral instability or recurrent subluxation, at the February 2011 VA examination, the Veteran denied any symptoms of instability or episodes of dislocation or subluxation.  The Board finds that the appellant is competent to report this lack of symptomatology, and the Board finds him credible since this reporting is a statement against self-interest.  Physical examination revealed no instability or patellar abnormality in either knee.  Thus, the weight of the evidence does not show slight lateral instability or recurrent subluxation in either knee.

As for a higher rating under Diagnostic Code 5257, the Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court, however, has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, a compensable rating for either knee pursuant to DeLuca cannot be assigned.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - complaints of pain with no limitation of motion, painful motion, instability, or recurrent subluxation - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the February 2011 VA examiner stated that the bilateral knee disabilities had no significant effects on his then usual occupation, a director of security at a rental-car office.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As for the bilateral knee disabilities, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a compensable rating at any time since November 3, 2010, is warranted for either knee.  Therefore, the preponderance of the evidence is against the claims, and they are denied.

Residuals of TBI

In an October 2011 rating decision, the RO in Reno, Nevada, granted service connection for residuals of TBI and assigned a zero percent disability rating effective November 3, 2010, under Diagnostic Code 8045.

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.   A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

 The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For subjective symptoms, the criteria for a "0" level of impairment are subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples include mild or occasional headaches or mild anxiety.  The criteria for a "1" level of impairment are three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples include intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The criteria for a "2" level of impairment are three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples include marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.

The record on appeal demonstrates that, in addition to residuals of TBI, medical professionals have diagnosed depressive disorder not otherwise specified, bipolar disorder, anxiety disorder, panic disorder without agoraphobia, adjustment disorder not otherwise specified, and insomnia.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The February 2011 VA examiner stated in an August 2011 addendum that the emotional and behavioral symptoms of sleep disturbance (nightmares), distress of reminders, avoidant reminders, elevated startle, and hypervigilance are symptoms of PTSD and not TBI.  The February 2011 VA examiner indicated that for the remainder of the symptoms, there is an overlap between TBI and PTSD and it would be purely speculative to attribute any particular symptom solely to one diagnosis. The January 2011 PTSD VA examiner attributed the difficulty concentrating and memory to sleep impairment from PTSD.

Although there is a diagnosis of a mental disorder, there is no diagnosis of mental disorder as a residual of TBI.  The medical evidence shows overlap between the cognitive impairment and all emotional and behavioral symptoms of TBI with PTSD and the manifestations are not clearly separable.  See also 38 C.F.R. § 4.19.  Therefore, more than one evaluation cannot be assigned based on the same manifestations of cognitive impairment and all emotional and behavioral symptoms due to TBI and PTSD.  Since the PTSD is currently rated as 50 percent disabling, the Board will determine whether the cognitive impairment and all emotional and behavior symptoms warrant at least a level "3", a 70 percent rating, and if they do not, the Board will then evaluate whether a rating in excess of 50 percent for PTSD is warranted.  

As for memory, attention, concentration, and executive functions, a level "3" is warranted for objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A "total" level is warranted for objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

The Veteran argues that a higher evaluation based on cognitive impairment is warranted.  In a January 2012 VA Form 9, the Veteran claimed that when he lived with his parents and sister after service he did not remember his relationship with them.  The appellant is competent to report memory impairment, but the Board does not find him credible.  Subsequent VA treatment records do not show any treatment for this memory impairment, and he failed to report without good cause for two examinations in 2013 that would have determined the extent of his memory impairment.  The Board gives greater weight to the objective findings on the December 2010 VA neuropsychiatric testing and the January 2011 VA examination than on the Veteran's assertions and on that basis does not find him credible.

The medical evidence does not moderate or total functional impairment as to memory, attention, concentration, and executive functioning.  December 2010 VA neuropsychiatric testing revealed evidence of only mild impairment of complex sustained attention resulting in only mild functional impairment in academic performance.  Executive function characterized by cognitive inhibition and novel problem-solving was reduced but considered within normal limits for his age and premorbid factors.  Other cognitive domains tested were within expectations including memory, language, and cognitive flexibility.  The January 2011 VA PTSD examination revealed that no difficulties with attention and concentration were noted.  There was no impairment to memory for immediate, recent, or remote memories.  The Veteran could perform serial 3s and repeat three words after five minutes.  The February 2011 TBI examiner noted the Veteran's complaints of decreased attention and difficulty concentrating and concluded that memory loss, decreased concentration, and difficulty following instructions affected his occupational activities.  The examiner, however, found that the physical examination revealed no cognitive impairment based on the January 2011 VA PTSD examination and stated that there were no complaints of impairment of memory, attention, concentration, or executive functions.  

As for judgment, for levels "3" and "total", judgement must be moderately severely and severely impaired, respectively.  The February 2011 VA TBI examiner described judgment as normal.  Thus, the medical evidence does not show moderately severely impaired or severely impaired judgment.

For social interactions, the maximum level is level "3", which  requires social interactions to be inappropriate more or all of the time.  While the January 2011 VA examiners reported that the PTSD was manifested by social avoidance, these examiners did not identify any examples of inappropriate social interactions.  While the February 2011 VA TBI examiner noted that inappropriate behavior and poor social interactions affected the Veteran's occupational activities, that examiner stated that social interactions were routinely appropriate.  Moreover, both the March 2010 VA treating doctor and the January 2011 VA examiners assigned a GAF of 55, which the examiners indicated represented moderate severity of his PTSD.  Likewise, a VA treating social worker in June 2012 assigned a GAF score of 60.  Hence, the medical evidence does not show social interactions to be inappropriate more or all of the time.

For orientation, a level "3" is warranted for often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  A "total" level requires consistently disoriented to two or more of the four aspects.  At the January 2011 VA PTSD examination, the Veteran was fully oriented to person, place, name, date, age, and purpose.  The February 2011 TBI VA examiner stated that the appellant was always oriented to person, time, place, and situation.  Consequently, the medical evidence does not show level "3" or "total" impairment of orientation.

As to motor activity, a level "3" is warranted for motor activity moderately decreased to apraxia and a "total" level requires motor activity severely decreased to apraxia.  The January 2011 VA PTSD examiners noted no apraxia, and the February 2011 VA TBI VA examiner indicated that motor activity was normal.  As a result, the medical evidence does not reveal  level "3" or "total" impairment of motor activity.

With regard to visual spatial orientation, a level "3" and "total" level impairments are warranted for moderately severely impaired and severely impaired visual spatial orientation.  The January 2011 VA PTSD examiners noted no visual spatial orientation impairment, and the February 2011 VA TBI VA examiner indicated that visual spatial orientation was normal.  Accordingly, the medical evidence does not reveal  level "3" or "total" impairment of visual spatial orientation.

As for neurobehavioral effect, a level "3" is warranted for one or more neurobehavioral effects that interferes with or precludes workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety or self or others.  While the January 2011 VA examiners reported that the PTSD was manifested by social avoidance, both the March 2010 VA treating doctor and the January 2011 VA examiners assigned a GAF of 55, which the examiners indicated represented moderate severity of his PTSD.  By the same token, a VA treating social worker in June 2012 assigned a GAF score of 60.  While the February 2011 VA TBI examiner noted that inappropriate behavior and poor social interactions affected the Veteran's occupational activities, that examiner stated that the appellant only had one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, which is level "0" impairment.

With occasionally requiring supervision for safety of self or others, a March 2010 VA treatment record reflects that he had infrequent suicidal thoughts.  The suicide risk assessment reflects that although the claimant had infrequent suicide thoughts, he described them as "nothing too serious" and that he had no plans.  He states he never attempted suicide and said "I don't think I ever will."  It was noted that the Veteran did not state an intention to follow through with a plan.  An April 2010 VA treatment record shows that the Veteran denied any thoughts about taking his life.  A May 2010 VA treatment record reflects that the claimant denied suicidality or homicidality.  A June 2010 VA treatment record shows that the Veteran reported infrequent suicidal thoughts but with no intent or plans to kill himself and that he had never been suicidal before.  The Board notes that these treatment records predate the effective date of the grant of service connection for PTSD, November 3, 2010.

At the January 2011 VA PTSD examination, it was noted that the Veteran has no history of assaultiveness.  The examiners found that no suicidal or homicidal thoughts were present.  The Veteran denied suicidal thoughts or plans and denied homicidal thoughts or plans at that examination.  2011 VA treatment records show no suicidal or homicidal ideation.  A March 2011 VA treatment record reflects that the appellant denied any thoughts of harming himself now or in past six months.

In his January 2012 VA Form 9, the appellant claimed that he has constant homicidal thoughts and has been suicidal numerous times.  The Veteran is competent to report his thoughts, but the Board does not find him credible.  March, April, and June 2012 VA treatment record shows no suicidal or homicidal ideation.  Also, he failed to report without good cause for two examinations in 2013 that would have determined the extent of his suicidal and homicidal thoughts.  The Board gives greater weight to the objective findings at the January 2011 VA examination and in the VA treatment records than on the Veteran's assertions and on that basis does not find him credible in his reporting of the frequency of suicidal and homicidal thoughts. 
 
In light of the above, the medical evidence does not show one or more neurobehavioral effects that interferes with or precludes workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety or self or others.

As to communication, a level "3" requires an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  A "total" level is warranted for a complete inability to communicate by either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  A March 2010 VA treatment record reflects that the appellant's speech was of regular rate and rhythm.  May, June, and July 2010 VA treatment record shows that the Veteran's speech was normal.  At the January 2011 VA PTSD examination, his speech was relevant, logical, clear, and constant.  The February 2011 TBI VA examiner reported that the Veteran was able to communicate by spoken or written language (expressive communication) and was able to comprehend spoken and written language.  Therefore, the medical evidence does not show a level "3" or "total" impairment of communication.

As for consciousness, a "total" impairment requires persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma.  VA treatment records and the January 2011 VA PTSD examination contain no such findings. The February 2011 TBI examiner stated that the Veteran had normal consciousness.  Put simply, the medical evidence does not show a total impairment of consciousness.  

The Board will consider whether a separate rating is warranted for subjective symptoms that non-cognitive and non-emotional-and-behavioral-dysfunction in nature because these symptoms do not overall with the symptoms of PTSD.  A level "0" is warranted for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  A level "1" requires three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.

At the February 2011 VA examination, the Veteran reported headaches, vertigo, and fatigue.  The February 2011 VA examiner stated that the two subjective symptoms - fatigue and lack of stamina - had moderate effects on most daily activities.  The examiner did not indicate that the headaches or vertigo had any effects on work; instrumental activities of daily living; or work, family, or other close relationships.  In other words, the examiner did not identify at least three subjective symptoms causing this impairment.  Consequently, the medical evidence only shows two as opposed to three or more subjective symptoms that interfere with  work; instrumental activities of daily living; or work, family, or other close relationships.  As such, a compensable rating based on subjective symptoms is not warranted.

A March 2010 VA treatment record reflects that the Veteran complained of headaches.  An April 2010 VA treatment record reveals that the headaches were rated as moderate.  A June 2010 VA treatment record shows that an optometrist made an assessment of history of migraines.  The February 2011 TBI examiner noted the Veteran's complaints of headaches and dizziness but did not diagnosis a headache disorder, such as migraines, or dizziness disorder, such as Meniere's disease.  There is no medical evidence showing a migraine disorder as a residual of TBI.  Similarly, the February 2011 TBI examiner noted the complaints of fatigue and lack of stamina and that such symptoms had a moderate effect on most daily activities.  That examiner also noted that the Veteran missed less than a week a work due to residuals of TBI in the past 12 months.  The examiner did not diagnosis chronic fatigue syndrome.  Dizziness, unclassified headaches, fatigue, and lack of stamina are symptoms, not disabilities.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   Moreover, a compensable rating for chronic fatigue syndrome periods of incapacitation of at least one week a year and the disorder will only be considered incapacitating when it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2014).  There is no medical evidence of bed rest and treatment by a physician of the complaints of fatigue and lack of stamina due to the residuals of TBI.  Thus, there is no distinct current diagnosis that may be evaluated under another diagnostic code such as the ones for Meniere's disease, migraine headaches or chronic fatigue syndrome.

In his January 2012 VA Form 9, the Veteran claims that he has migraines.  The appellant is competent to report that he has headaches and the Board finds him credible since he has consistently reported headaches.  Nonetheless, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific matter at hand - the existence of migraine headaches - fall outside the realm of common knowledge of a lay person because such a finding must be made by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

At the February 2011 VA examination, the Veteran complained of numbness, paresthesias, or other sensory changes.  The appellant is competent to report these symptoms, and the Board finds him credible. Physical examination revealed no neurological abnormalities.  Reflexes were all normal, and the sensory exam was normal.  The motor exam revealed level five testing, active movement against full resistance.  The muscle tone was normal and there was no muscle atrophy.  The examiner did not diagnosis a neurological disorder as a residual of TBI.  Furthermore, a July 2010 VA treatment record shows that sensation was intact to light tough and that the manual muscle test was 5/5 in the bilateral lower extremities.  Therefore, a physical neurologic dysfunction does not have to be separately rated.

While the Veteran complained at the February 2011 VA examination of joint pian and visual impairment, he is being separately rated for orthopedic and visual disabilities.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability -subjective complaints of fatigue and lack of stamina resulting in moderate effects on activities of daily living - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the Veteran was still working as a director of security at a rental-car office at the time of his VA examination and that he had only missed less than one week of work over the past 12 months.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As for residuals of TBI not rated under the criteria for PTSD, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that at any time since November 3, 2010, a compensable rating is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

PTSD

In the June 2011 rating decision, the RO in Reno, Nevada, granted service connection for PTSD and assigned a 50 percent disability rating effective November 3, 2010, under Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Board notes that VA recently amended 38 C.F.R. § 4.130 to now refer to DSM-V.  This change does not apply to claims pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's case was certified to the Board in April 2014.  Therefore, the amendment to 38 C.F.R. § 4.130 does not apply to his claim.

The record on appeal demonstrates that, in addition to PTSD, medical professionals have diagnosed depressive disorder not otherwise specified, bipolar disorder, anxiety disorder, panic disorder without agoraphobia, adjustment disorder not otherwise specified, insomnia, and residuals of a TBI.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider, 11 Vet. App. at 182.  All psychiatric symptoms to include cognitive impairment will be considered in the rating assigned in the absence of medical evidence attributing such symptoms to a disorder other than PTSD.  In light of the decision above, all cognitive impairment and emotional and behavioral dysfunction from the TBI will be rated under Diagnostic Code 9411.  

The weight of evidence reveals that since November 3, 2010, PTSD has not been productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

A March 2010 VA treatment record shows that the claimant was appropriately dressed.  The January 2011 VA examination report reveals that no obsessive or ritualistic behaviors were present.  The VA examiners noted that there was no impairment as to ability to maintain minimal hygiene and other activities of daily living.  The examiners added that the Veteran was fully oriented to person, place, name, date, age, and purpose.  The examiners indicated that the appellant's thought processes were not impaired and that the processes were measured by assessing his fund of knowledge, abstract reasoning, and arithmetic reasoning.  VA treatment records predating November 3, 2010, the effective date of the grant of service connection for PTSD, show similar findings on orientation and thought processes.  The examiners did not note any grossly inappropriate behavior.  

A March 2010 VA treatment record reflects that the appellant's speech was of regular rate and rhythm.  May, June, and July 2010 VA treatment record shows that the Veteran's speech was normal.  At the January 2011 VA examination, his speech was relevant, logical, clear, and constant.    

As to impaired impulse control, a March 2010 VA treatment record shows that the Veteran reported that when he is "high", he engages in high-risk behaviors such as spending money.  The appellant, however, denied any history of violence or assaulting others.  It was noted that he had to be hypervigilant, ready to attack, and be on the defense all the time.  At the VA examination, he denied any history of assaultiveness.  The VA examiner indicated as to impulse control, no problems were observed.  Thus, while the medical evidence shows hypervigilance and impulsive spending, the medical evidence does not show impaired impulse control as in unprovoked irritability with periods of violence.

With regard to near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, depressive disorder not otherwise specified and panic disorder without agoraphobia have been diagnosed.  The VA examiner stated that the Veteran did not have panic attacks but that instead he had severe anxiety and panic feelings, to include tremors from anxiety.  The examiner also noted that depression is a symptom of the claimant's PTSD.  The March 2010 VA treatment record shows that the appellant had a depressed mood.  A July 2012 VA treatment record shows that the Veteran contacted a social worker and reported that he was really depressed, but he has not undergone a mental status evaluation since then to determine the severity of his depression.  Both the March 2010 VA treating doctor and the January 2011 VA examiners assigned a GAF score of 55, which the examiners indicated represented moderate severity of his PTSD.  Similarly, a VA treating social worker in June 2012 assigned a GAF score of 60.  The Board notes that depressed mood and anxiety are examples of symptoms for a 30 percent disability rating.  Therefore, the weight of evidence is against a finding of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively

As for difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability establish and maintain effective relationships, the examiners noted that the Veteran has poor social relationships, is socially avoidant due to sever anxiety, and has difficulty relating to others.  Despite these findings, the appellant at the time of the examination was working as a director of security at a rental-car office.  He reported that he was married and has four children.  He stated that he gets along excellent with his children and good with his wife.  Moreover, both the March 2010 VA treating doctor and the January 2011 VA examiners assigned a GAF of 55, which the examiners indicated represented moderate severity of his PTSD.  Likewise, a VA treating social worker in June 2012 assigned a GAF score of 60.  The examiners described the Veteran's level of occupational and social impairment as merely reduced reliability and productivity, the criteria for a 50 percent rating with symptoms such as difficulty in establishing and maintaining effective work and social relationships.  Therefore, the weight of evidence is against a finding that social and occupational impairment is of such severity to be manifested by difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability establish and maintain effective relationships.

As for memory impairment, the VA examiners noted that the Veteran has poor sleep habits due to the PTSD that affect his memory and concentration.  During the examination, however, no difficulties with attention and concentration were noted.  There was no impairment to memory for immediate, recent, or remote memories.  The Veteran could perform serial 3s and repeat three words after five minutes.  Moreover, December 2010 VA neuropsychiatric testing showed that memory tested was within expectations.  

In a January 2012 VA Form 9, the Veteran claimed that when he lived with his parents and sister after service he did not remember his relationship with them.  The appellant is competent to report memory impairment, but the Board does not find him credible.  Subsequent VA treatment records do not show any treatment for this memory impairment, and he failed to report without good cause for two examinations in 2013 that would have determined the extent of his memory impairment.  The Board gives greater weight to the objective findings on the December 2010 VA neuropsychiatric testing and the January 2011 VA examination than on the Veteran's assertions and on that basis does not find him credible.  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific matter at hand - whether the Veteran's reported memory impairment is the equivalent of a memory loss for names of close relatives, own occupation, or own name - fall outside the realm of common knowledge of a lay person because such a finding must be made by a medical professional who can objectively evaluate a lay person's memory to determine if a memory impairment is the equivalent of a memory loss for names of close relatives, own occupation, or own name.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the weight of evidence is against of finding of a symptom of memory loss for names of close relatives, own occupation, or own name.

With regard to suicidal ideation and being persistent danger of hurting himself or others, as noted above the Veteran has no history of assaultiveness.  The March 2010 VA treatment record reflects that he had infrequent suicidal thoughts.  The suicide risk assessment reflects that although the claimant had infrequent suicide thoughts, he described them as "nothing too serious" and that he had no plans.  He states he never attempted suicide and said "I don't think I ever will."  It was noted that the Veteran did not state an intention to follow through with a plan.  An April 2010 VA treatment record shows that the Veteran denied any thoughts about taking his life.  A May 2010 VA treatment record reflects that the claimant denied suicidality or homicidality.  A June 2010 VA treatment record shows that the Veteran reported infrequent suicidal thoughts but with no intent or plans to kill himself and that he had never been suicidal before.  The Board notes that these treatment records predate the effective date of the grant of service connection for PTSD, November 3, 2010.

At the January 2011 VA examination, the examiner found that no suicidal or homicidal thoughts were present.  The Veteran denied suicidal thoughts or plans and denied homicidal thoughts or plans at that examination.  2011 VA treatment records show no suicidal or homicidal ideation.  A March 2011 VA treatment record reflects that the appellant denied any thoughts of harming himself now or in past six months.

In his January 2012 VA Form 9, the appellant claimed that he has constant homicidal thoughts and has been suicidal numerous times.  The Veteran is competent to report his thoughts, but the Board does not find him credible.  March, April, and June 2012 VA treatment record shows no suicidal or homicidal ideation.  Also, he failed to report without good cause for two examinations in 2013 that would have determined the extent of his suicidal and homicidal thoughts.  The Board gives greater weight to the objective findings at the January 2011 VA examination and in the VA treatment records than on the Veteran's assertions and on that basis does not find him credible in his reporting of the frequency of suicidal and homicidal thoughts.  In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific matter at hand - whether the Veteran's reported suicidal and homicidal thoughts are the equivalent of suicidal ideation and persistent danger of hurting himself or others - fall outside the realm of common knowledge of a lay person because such findings must be made by a medical professional who can objectively evaluate a lay person's reporting of his thoughts and its significance.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Hence, the weight of evidence is against of finding of a symptom of suicidal ideation or being in persistent danger of hurting himself or others.

As for persistent hallucinations or delusions, the January 2011 VA examiner noted that no delusions or hallucinations were present.  Likewise, VA treatment records that predate the effective date of the grant of service connection for PTSD, November 3, 2010, show no delusions or hallucinations.  In his January 2012 VA Form 9, the appellant claimed that he has hallucinations and "daymares."  The Veteran is competent to report his belief that what he is experiencing is hallucinations, but the Board does not find him credible.  VA treatment records dated in 2012 do not show any treatment for these complaints, and he failed to report without good cause for two examinations in 2013 that would have determined whether he had persistent hallucinations or delusions.  The Board gives greater weight to the objective findings on the January 2011 VA examination and VA treatment records than on the Veteran's assertions and on that basis does not find him credible.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific matter at hand - whether the Veteran's reported hallucinations and "daymares" are indeed persistent hallucinations or delusions - fall outside the realm of common knowledge of a lay person because such findings must be made by a medical professional who can objectively evaluate a lay person's reporting of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently, the weight of evidence is against of finding of a symptom of persistent hallucinations or delusions.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected PTSD that would support a finding that the criteria for a 70 percent rating were more nearly approximated at any time during the period since November 3, 2010.  38 C.F.R. § 4.7.  The VA examination report shows that he has the following symptoms that have not already been discussed: sleep problems, sleep disturbance, difficulty falling asleep, difficulty staying asleep, poor concentration from lack of sleep, nightmares, flashbacks, anhedonia, and lack of leisure activities.  

The Board notes that chronic sleep impairment is an example of the criteria for a 30 percent disability rating and that difficulty in understanding complex commands and impairment of short- and long-term memory (e.g., retention of only highly learned material and forgetting to complete tasks) are examples of the criteria for a 50 percent disability rating.  Therefore, the symptoms of sleep disturbance and impaired concentration are examples of criteria for 30 and 50 percent disability ratings.  As for the symptoms of flashbacks, anhedonia, and lack of leisure activities, the Board places great weight on the GAF scores of 55 and 60, which indicate that these symptoms are of moderate impairment.  Thus, a higher rating based on the symptoms of flashbacks, anhedonia, and lack of leisure activities is not warranted.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - depression, anxiety, sleep impairment, difficulty concentrating, flashbacks, anhedonia, lack of leisure activities, and social avoidance - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the Veteran was still working as a director of security at a rental-car office at the time of his VA examination.  As to the Veteran's employment impairment from his PTSD, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As for PTSD, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that at any time since November 3, 2010, a rating in excess of 50 percent is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Bilateral macular degeneration and diplopia

In an October 2011 rating decision, the VA RO in Reno, Nevada, granted service connection for bilateral macular degeneration and diplopia and assigned a zero percent disability rating under Diagnostic Code 6006-6090.

Maculopathy is rated based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006.

A 10 percent rating is warranted for  incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity, and combine them under the provisions of 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.77(c).

Under Diagnostic Code 6090 (diplopia), the rating is based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.78 .

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3) .

 If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6090.  In accordance with 38 CFR 4.31, diplopia that is occasional or that is correctable with spectacles is evaluated at zero percent.  38 C.F.R. § 4.79 , Code 6090, Note.

Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76.  20/40 vision bilaterally warrants a zero percent rating.  20/50 vision in one eye and 20/50 or 20/40 in other eye warrants a 10 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2014).  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field with a remaining field of 46 to 60 degrees, unilaterally or bilaterally.  In the alternative, each affected eye may be rated as 20/50.  A 30 percent rating is assigned for concentric contraction of the visual field with a remaining field of 31 to 45 degrees bilaterally.   38 C.F.R. § 4.79.

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected bilateral macular degeneration and diplopia, the Veteran had been diagnosed with myopia, astigmatism, developmental convergence excess, and bilateral cataracts.  Thus, in determining whether an increased rating is warranted for the service-connected diabetic retinopathy, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider, 11 Vet. App. at 182, citing Mitchem, 9 Vet. App. at 140.  

There is no medical evidence of incapacitating episodes of bilateral macular degeneration.  Therefore, the bilateral macular degeneration will be rated on visual impairment and diplopia.

The January 2011 VA examination revealed that the Veteran had diplopia in both eyes in both lateral fields at 60 degrees.  In an August 2011 addendum, the examiner stated that the diplopia occurs more than occasionally and that is essentially constantly present when viewing peripherally.  The examiner indicated that the diplopia is not correctable with spectacles and that it occurs in the lateral fields of gaze greater than 60 degrees from the central line of sight.  The examiner added that diplopia in these fields are not amenable to spectacle correction.

The Veteran's diplopia does not meet the minimal criteria for a compensable evaluation because although diplopia is not merely occasional and not correctable with spectacles, the diplopia does not occur in fields of gaze of 40 degrees or less.  Even though the diplopia involves two quadrants - the lateral ones - the diplopia is 60 degrees in both quadrants.  Therefore, applying 38 C.F.R. § 4.78 (a)(2) does not result in a finding of diplopia of 40 degrees or less based on rating the possibly more severe level of diplopia involving two or more quadrants.  Since diplopia exists in two separate areas of the same eye - both lateral gazes - 38 C.F.R. § 4.78 (a)(3) is applicable.  Diplopia involving 31 degrees to 40 degrees is at a minimum rated as the equivalent visual acuity of 20/40 if the diplopia is in the up quadrant.  Since the diplopia is only to 60 degrees, ordinarily the diplopia would not be rated as an equivalent visual acuity.  Nonetheless, since the diplopia involves two separate areas of the same eye - both lateral gazes - 38 C.F.R. § 4.78(a)(3) arguably requires the Veteran's diplopia to be rated as an equivalent visual acuity of 20/40.  That said, 20/40 vision in both eyes warrants a zero percent disability rating.  Therefore, a compensable rating at any time since November 3, 2010, is not warranted.

Turning to visual acuity in and of itself, the January 2011 VA examination shows that the Veteran's corrected distance vision is 20/20 bilaterally.  A June 2010 VA treatment record reflects 20/20 corrected vision.  A May 2011 VA treatment record shows 20/25 corrected vision in one eye and 20/30 corrected vision in the other eye.  An August 2011 VA treatment record reveals 20/30 corrected vision in the right eye and 20/25 corrected vision in the left eye.  Thus, the weight of the evidence shows that the corrected visual acuity has been no worse than 20/30 in either eye since November 3, 2010.  A compensable rating based on visual acuity is not warranted.

In his January 2012 VA Form 9, the appellant argues that his vision is horrible and that doctors have told him that it will only get worse.  The Board notes that visual acuity is rated based on corrected distant vision and not uncorrected vision.  Though he claimed that he will be undergoing eye surgery, he failed to report for VA examinations in 2013 that may have shown decreased corrected distant visual acuity.  Moreover, the evaluation is based on current impairment and not potential future impairment.

In his January 2012 VA Form 9, the Veteran notes that he has depth perception issues.  The Board notes that the VA examiner reported that the astigmatism is a refractive error and that refractive error is not a disease or injury for service connection can be granted.  See 38 C.F.R. § 3.303(b).

Turning to loss of visual fields, the January 2011 VA examination shows that the remaining visual fields in the left eye were the following: 55 degrees temporally, 42 degrees down temporally, 60 degrees down, 65 degrees down nasally, 73 degrees nasally, 54 degrees up nasally, 35 degrees up, and 45 degrees up temporally.  The total loss was 79 degrees, and the remaining field is 421 degrees (500 degrees minus 79 degrees).  421 degrees divided by eight reveals an average remaining concentric concentration of 53 degrees.  The remaining visual fields in the right eye were the following: 74 degrees temporally, 65 degrees down temporally, 60 degrees down, 49 degrees down nasally, 53 degrees nasally, 49 degrees up nasally, 35 degrees up, and 52 degrees up temporally.  The total loss was 63 degrees, and the remaining field is 437 degrees (500 degrees minus 79 degrees).  437 degrees divided by eight reveals an average concentric concentration of 55 degrees.  A 10 percent disability rating is warranted for a remaining average field of 46 to 60 degrees bilaterally.  This loss of visual fields can also be rated as 20/50 corrected vision bilaterally but that would also only warrant a 10 percent disability rating.   Since the remaining average field is not 31 to 45 degrees in either eye, much less bilaterally, a rating in excess of 10 percent is not warranted.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral macular degeneration and diplopia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - no incapacitating episodes, no worse than 20/30 corrected vision in either eye, diplopia at 60 degrees in both lateral quadrants in both eyes, average remaining concentric concentration of 53 degrees in the left eye, and average remaining concentric concentration of 55 degrees in the right eye - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that while the Veteran is claiming a TDIU based on his service-connected disabilities, the Veteran was still working as a director of security at a rental-car office at the time of his VA examination.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Bilateral chronic myogenic temporomandibular joint disorder

VCAA for service connection claim

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  The Board notes that while the Veteran failed to report for several dental examinations, he did report for one in May 2011, which was not considered by the RO in its adjudication of this claim.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.
 
With a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

 The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic disorder in service and still has that disorder.  There must be competent medical evidence unless the evidence relates to a disorder as to which lay observation is competent to identify its existence.

Analysis

The May 2011 VA dental examination revealed diagnoses of bilateral chronic myogenic temporomandibular joint disorder.

The Veteran's service treatment records show the Veteran suffered a concussion during a motor vehicle accident in September 2004.
 
The May 2011 VA examiner opined that the chronic myogenic temporomandibular joint disorder is most likely caused by or the result of a traumatic brain injury secondary to a motor vehicle accident in 2004.  The examiner noted that he is a pedodontist.  The examiner indicated that the clinical examination and VA and service treatment records supported this opinion and that his opinion was based on clinical experience, observation of the appellant, clinical testing, and expert knowledge of the subject matter.  The weight of evidence shows that the currently diagnosed bilateral chronic myogenic temporomandibular joint disorder is related to an in-service traumatic brain injury from a motor vehicle accident in 2004, and service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

A 10 percent evaluation, but not higher, since November 3, 2010, is granted for tendinosis of the right ankle with degenerative changes, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent evaluation, but not higher, since November 3, 2010, is granted for lumbosacral strain and scoliosis with degenerative changes, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent evaluation, but not higher, since November 3, 2010, is granted for cervical spine strain, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for bursitis and tendinosis of the right shoulder is denied.

Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the left knee is denied.

Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the right knee is denied.

An initial compensable rating for residuals of TBI is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

A 10 percent evaluation, but not higher, since November 3, 2010, is granted for bilateral macular degeneration and diplopia, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral chronic myogenic temporomandibular joint disorder is granted.


REMAND

The service treatment records reflect that the Veteran suffered a head injury from a motor vehicle accident in September 2004, two episodes of loss of consciousness while in Iraq, a concussion while in Iraq, and over twenty episodes involving exposure to improvised explosive devices while in Iraq.  A VA examination is necessary to determine whether the bruxism habit is related to these in-service events as well as whether the bruxism is secondary to the service-connected bilateral chronic myogenic temporomandibular joint disorder, PTSD, and residuals of TBI.

The service treatment records reveal that in July 2004 the Veteran had chronic bilateral foot pain.  A VA examination is required to determine not only whether the Veteran currently has a right big toe disorder but also whether any such current disability is related to service.

The Veteran has not been provided a formal application for his TDIU claim.  Moreover, the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

A VA examination is necessary to determine whether his functional impairment due to service-connected disabilities.

Given that the Veteran is now unemployed, the AOJ should ask him whether he has applied for Social Security disability benefits and, if applicable, obtain all records pertaining to any claim for such benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran in a correspondence to the address in the March 2015 report of general contact or if applicable a more recent address notice of the information and evidence needed to substantiate and complete a claim of direct and secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Provide the Veteran in a correspondence to the address in the March 2015 report of general contact or if applicable a more recent address notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran in a correspondence to the address in the March 2015 report of general contact or if applicable a more recent address to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

4.  Ask the Veteran in a correspondence to the address in the March 2015 report of general contact or if applicable a more recent address to identify all treatment for his PTSD, tendinosis of the right ankle with degenerative changes, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain, bilateral chondromalacia patella and tendinosis of the knees, bilateral macular degeneration with diplopia, residuals of traumatic brain injury, bilateral chronic myogenic temporomandibular joint disorder, bruxism, and a right big toe disorder as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.

5.  Ask the Veteran in a correspondence to the address in the March 2015 report of general contact or if applicable a more recent address whether he has applied for Social Security disability benefits and, if he has, contact the Social Security Administration and obtain all records pertaining to his claim for Social Security disability benefits.

6.  Thereafter, schedule the Veteran for an examination to determine the nature and severity of bruxism habit with loss of occlusal tooth structure.  The applicable VA medical center should verify that the examination letter was sent to the address in the March 2015 report of general contact or if applicable a more recent address.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his bruxism habit with loss of occlusal tooth structure.

The examiner should answer the following inquiries:

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the bruxism habit with loss of occlusal tooth structure is related to his active service, to include in-service dental treatment, a head injury from a motor vehicle accident in September 2004, two episodes of loss of consciousness while in Iraq, a concussion while in Iraq, and over twenty episodes involving exposure to improvised explosive devices while in Iraq.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the bruxism habit with loss of occlusal tooth structure was caused or aggravated by the service-connected bilateral chronic myogenic temporomandibular joint disorder, PTSD, or residuals of traumatic brain injury.

A complete rationale for any opinion offered must be provided.

7.  Schedule the Veteran for an examination to determine the nature and severity of any current right big toe disorder.  The applicable VA medical center should verify that the examination letter was sent to the address in the March 2015 report of general contact or if applicable a more recent address.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current right big toe disorder.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current right big toe disorder is related to his active service, to include in-service treatment for bilateral foot pain in July 2004.  A complete rationale for any opinion offered must be provided.

8.  Schedule the Veteran for a VA examination to determine if he is unemployable due to service-connected disabilities.  The applicable VA medical center should verify that the examination letter was sent to the address in the March 2015 report of general contact or if applicable a more recent address.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, tendinosis of the right ankle with degenerative changes, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain with reversed lordosis, bilateral chondromalacia patella and tendinosis of the knees, bilateral macular degeneration with diplopia, residuals of traumatic brain injury, and bilateral chronic myogenic temporomandibular joint disorder.  

The examiner must comment on the functional impairment as it relates to physical and sedentary employment caused solely by the service-connected PTSD, tendinosis of the right ankle with degenerative changes, tendinosis and bursitis of the right shoulder, lumbosacral strain and scoliosis with degenerative changes, cervical spine strain with reversed lordosis, bilateral chondromalacia patella and tendinosis of the knees, bilateral macular degeneration with diplopia, residuals of traumatic brain injury, and bilateral chronic myogenic temporomandibular joint disorder as well as any additional disability for which the RO grants service connection.  A complete rationale for any comment offered must be provided.

9.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, to include entitlement to TDIU and entitlement to service connection for bruxism habit with loss of occlusal tooth structure on direct and secondary bases.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


